Citation Nr: 1451263	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  12-17 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a right shoulder disability to include as due to exposure to herbicides.

3.  Entitlement to service connection for a right upper arm disability to include as due to exposure to herbicides.

4.  Entitlement to service connection for a right arm biceps muscle disability to include as due to exposure to herbicides.

5.  Entitlement to service connection for postoperative cystic mass of the perirectal region and recurrent rectal cysts to include as due to exposure to herbicides.




REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran had active service from February 1964 to January 1967, including service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

Some issues have been recharacterized to some extent to comport with the evidence of record.  The scope of the claim of service connection for PTSD includes any psychiatric disability that may reasonably be encompassed by the Veteran's description of the claim, reported symptoms, and the other information of record. See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the issues have been recharacterized as stated on the title page.

In March 2012 the Veteran testified at a hearing before a RO Decision Review Officer.

The issues of entitlement to service connection for disabilities of the right shoulder, upper arm, and biceps muscle, and for postoperative cystic mass of the perirectal region and recurrent rectal cysts, all to include as due to exposure to herbicides, are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).
 

FINDING OF FACT

The Veteran has not had a psychiatric disorder to include PTSD during the appeal period.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder to include PTSD have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014). VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 

A letter in March 2010 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letter notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The RO informed the Veteran of the specific criteria to substantiate his claim for service connection.  Thus, VA's duty to notify has been met.

The Veteran's service treatment records, as well as available VA and private treatment records have been obtained.  The Veteran did not identify any outstanding treatment records pertinent to the appealed claim and is not in receipt of Social Security Administration disability benefits.  

Additionally, a VA examination was conducted in July 2010.  The record reflects that the examination and opinion report as a whole is sufficient for deciding the claim decided on appeal, particularly as to whether the Veteran has a psychiatric disorder.  Thus, VA's duty to assist has also been met.

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.


II.  Applicable Law

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304.  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Establishing service connection specifically for the psychiatric disorder of PTSD requires that there be (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; (3) and credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  The diagnosis of a mental disorder must conform to the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) and be supported by the findings of a medical examiner.  See 38 C.F.R. § 4.125(a).

In making all determinations, the Board must fully consider the lay assertions of record.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can be competent and sufficient evidence of a diagnosis or used to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).   
 
III.  Factual Background and Analysis

The Veteran's DD Form 214 and service personnel records show that the Veteran served in the US Marine Corps, including service in Vietnam from June 1966 to November 1966.  His military occupation specialty included small arms (firearms), and his combat history included participation in combat operations in Vietnam, all reflecting participation in combat in Vietnam.  

Service treatment records do not include any record of treatment for any psychiatric condition or physical complaints or significant physical injury or any combat related injury or otherwise referable to a psychiatric condition.  On examination in January 1967 for the purpose of release from active duty, the psychiatric evaluation was normal.  In the section for the summary of defects and diagnoses the examiner wrote "none."

In April 2010 the Veteran provided statements regarding incidents during combat he associated with his PTSD claim.  

The report of a July 2010 VA examination for PTSD shows that the Veteran reported that his stressors resulting in PTSD were combat related.  He reported that his combat related stressful events included being called to evacuate a soldier from a mine field and the mine exploded and killed fellow soldiers.  The Veteran reported that he had recurrent and intrusive distressing recollections of the event; and that he made efforts to avoid thoughts, feelings, or conversations associated with the trauma.  He reported that he has been able to work for 23 years as a store sales person with a good record, and with good family relationship and an active social functioning.  He had not received or sought treatment for mental health.  

After examination, the report contains an Axis I diagnosis of "no mental illness;" and a global assessment of functioning score of 75.  The examiner indicated an opinion that any symptoms were not severe enough to interfere with occupational and social functioning.  The examiner concluded that the Veteran does not meet criteria for a PTSD diagnosis and appears free of a mental disorder.

The Veteran testified in March 2012 before a RO Decision Review Officer regarding his combat related stressors and his fear of hostile environment during service in Vietnam; and of his symptoms since then.
  
A necessary element to establish entitlement to service connection is the existence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

At no time during the pendency of this claim (or even within a reasonable time period prior to the claim) has there been a diagnosis of any psychiatric disorder, to include PTSD.  The record does not contain any service treatment record evidence of any diagnosed psychiatric condition or any evidence of a psychiatric disorder since service.  In the absence of proof of such present disability, there can be no valid claim for service connection.  Gilpin, 155 F.3d at 1353; Brammer, 3 Vet. App. at 225.  

There is no diagnosis of a psychiatric disorder to include PTSD by a medical professional, and the Veteran is not shown to be competent to diagnose such disability.  Although he is competent to attest as to symptoms he has observed, a diagnosis of a psychiatric disability is not a simple medical condition susceptible to lay diagnosis and, clearly, his reported symptoms have not later supported a diagnosis by any medical professional.  Nor is a psychiatric disability, including PTSD, a condition for which lay observation is competent to establish the presence of disability.  See Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014) ("PTSD is not the type of medical condition that lay evidence . . . is competent and sufficient to identify").

As there is no diagnosis of any psychiatric disability, to include PTSD, it is unnecessary to consider whether the claim meets criteria of any other elements of service connection regarding an in-service incurrence or aggravation of a disease or injury; or a causal relationship between the present disability and any disease or injury incurred or aggravated during service, the so-called "nexus" requirement including criteria of 38 C.F.R. § 3.304(f).   Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 38 C.F.R. § 3.304(f). 

Based on the foregoing analysis, the preponderance of the evidence is against the claim of service connection for a psychiatric disorder to include PTSD; there is no doubt to be resolved; and service connection is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a psychiatric disorder to include PTSD is denied.


REMAND

The Veteran is seeking service connection for disabilities of the right shoulder, upper arm, and biceps muscle, and for postoperative cystic mass of the perirectal region and recurrent rectal cysts, all to include as due to exposure to herbicides.

The Veteran has reported essentially that he has suffered from aching pain in his right shoulder and arm most of the time since service, and that after an x-ray examination in 1989 or 1990, a doctor told him there was some abnormality of the bones of his right arm and shoulder.  He reported that many doctors had told him that his white blood cell count was low and they did not know why.  The Veteran associated the low white blood cell count to exposure to herbicides in service, stating that he was in Vietnam and served in the field at the time when herbicides were being sprayed.
 
He stated that he underwent surgery for the right shoulder/arm three times, the last time by VA in Gainesville.  The Veteran reported that he received treatment for his shoulder condition in 1990 or 1991 at the Orlando Regional Medical Center.  However, the record shows that when the RO asked the Orlando Regional Medical Center for records, the response was that the records for 1990 and 1991 had been destroyed due to the hospital's records retention policy.

Private treatment records dated in October 2002 show that the Veteran underwent excision of cystic mass, perirectum, in treatment of a diagnosed cystic mass of the perirectal region.  The surgical pathology report of biopsy of skin of the perianal area contains a diagnosis of deep dermal mixed inflammatory infiltrate suggestive of organizing abscess.  The examining pathologist commented that the inflammation present may represent changes secondary to an infected or ruptured cyst.  An October 2002 private laboratory report associated with the surgical excision of cystic mass, perirectum, shows that the blood count test results were low and out of the range for white blood cell count, red blood cell count, and for hemoglobin, absolute neutrophils, and absolute monocytes.

During a March 2012 RO hearing, the Veteran testified that he first had problems with infections associated with the claimed rectal cysts beginning about two or three years after service.  The Veteran also testified that he was right handed and was the lead gunner of a 106 recoilless rifle, requiring much repetitive motion loading shells.  He testified that he underwent surgery for the right shoulder/arm in Orlando but that the hospital destroyed the records after 10 years.

The Veteran reported in his application for benefits that he received treatment from VA in Gainesville, Florida, for his cysts; and he has also reported that he underwent surgery for the right shoulder/arm from VA in Gainesville.  Any associated VA treatment records not on file must be obtained.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Veteran has provided competent lay evidence of persistent or recurrent symptoms of right shoulder and arm symptomatology, and of postoperative cystic mass of the perirectal region and recurrent rectal cysts.  There is evidence of exposure to herbicides in service, as well as the Veteran's competent testimony of extensive repetitive use of the right arm and shoulder in service in loading shells as lead gunner of a 106 recoilless rifle and resultant chronic aching pain.  But there is insufficient evidence of record to decide the claims.  

The evidence indicates that claimed symptoms may be associated with the presumed exposure to herbicides in Vietnam, or alternatively in the case the right shoulder and arm condition claimed, of repetitive motion used in loading shells, which may have resulted in impairment.  The evidence suggests that the October 2002 cystic mass of the perirectal region involved infection that was suggestive of an organizing abscess.  This was associated with laboratory findings at the time of low levels of: white blood cell count, red blood cell count, and hemoglobin, absolute neutrophils, and absolute monocytes.  

In an article published on the internet website MedlinePlus, the U.S. National Library of Medicine of the National Institutes of Health noted that low white blood cell counts can weaken the immune system and lead to infections.  See http://www.nlm.nih.gov/medlineplus/ency/article/000592.htm (Last accessed on November 12, 2014).  It should also be noted that VA and others have recognized that research has shown a relationship between certain hematopathologies and exposure to herbicide agents used in Vietnam.  See 38 C.F.R. § 3.309(e).

An examination is necessary to determine whether there is a nexus between the Veteran's service to include exposure to herbicides in service, and any disease process that may comprise the postoperative cystic mass of the perirectal region and recurrent rectal cysts and concomitant low blood cell counts.  An examination is also necessary to clarify the nature of any right shoulder and arm impairment and to clarify whether any present right shoulder or arm disability was caused or aggravated by service, to include as due to herbicide exposure or injury due to repetitive use of the right shoulder/arm.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, these issues are REMANDED for the following actions:

1.  Ask the Veteran to identify all medical care providers who have evaluated or treated him for his right shoulder, right upper arm, right arm biceps, or postoperative cystic mass of the perirectal region and recurrent rectal cysts.  Request copies of any pertinent private or VA medical records not previously requested or currently of record, from all sources identified, to specifically include any such VA treatment records from a reported VA medical facility in Gainesville, Florida.  

2.  Thereafter, schedule the Veteran for a VA examination(s) of the claimed disabilities of the right shoulder, right upper arm, right arm biceps, and postoperative cystic mass of the perirectal region and recurrent rectal cysts.  The claims file must be reviewed in conjunction with the examination(s).  The examiner is to elicit from the Veteran a history of relevant symptoms since service.

The examiner is to perform all indicated studies or diagnostic testing including a complete blood count, to determine the presence of any right shoulder/arm pathology or recurrent rectal cysts or related infections, or any associated disease process present.  If results indicate, arrange for review of findings by an appropriate specialist.  All findings must be reported in detail.  In offering opinions, the examiner must acknowledge and discuss the Veteran's report of a continuity of relevant symptoms since service.

The examiner is to identify any chronic disorder of the right shoulder, right upper arm, right arm biceps, or recurrent rectal cysts or residuals of the postoperative cystic mass of the perirectal region; and any disease process of which such chronic conditions are a part.

The examiner is to opine as to whether any such chronic disorder or disease process diagnosed is at least as likely as not (a probability of 50 percent or greater) caused or aggravated by military service, to specifically include as due to presumed exposure to herbicides in service.  

A full and complete rationale for all opinions expressed must be provided. 

3.  Finally, readjudicate the claims remaining on appeal.  If a benefit sought is denied, provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


